                      Case 2:15-cv-01377-JCM-NJK Document 134 Filed 04/17/20 Page 1 of 2



                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                      ***
                 7     CARRINGTON MORTGAGE SERVICES,                            Case No. 2:15-CV-1377 JCM (NJK)
                       LLC,
                 8                                                                                  ORDER
                                                                Plaintiff(s),
                 9
                                v.
               10
                       SFR INVESTMENTS POOL 1, LLC,
               11
                                                              Defendant(s).
               12
               13
                               Presently before the court is the matter of Carrington Mortgage Services, LLC v. SFR
               14
                       Investments Pool 1, LLC, case number 2:15-cv-01377-JCM-NJK.
               15
                               On April 15, 2020, the court granted the parties’ stipulation to continue the status
               16
                       conference scheduled for May 14, 2020, in light of the COVID-19 pandemic. (ECF Nos. 132;
               17
                       133). The parties requested the court schedule the status conference after June 14. (ECF No. 132).
               18
                       However, the proposed order the parties submitted vacated, rather than continuing, the hearing.
               19
                       Id. Thus, the court vacated the hearing. (ECF No. 133).
               20
                               After the Ninth Circuit remanded this case, it seems that the only issue before the court is
               21
                       “whether the superpriority portion of the lien was satisfied by the tender.” (ECF No. 125 at 5). In
               22
                       light of the uncertainty surrounding the COVID-19 pandemic and the single issue remaining in
               23
                       this case, the court orders the parties to file a joint status report on or before June 14, 2020, in lieu
               24
                       of any in-person hearing.
               25
                       ...
               26
                       ...
               27
                       ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:15-cv-01377-JCM-NJK Document 134 Filed 04/17/20 Page 2 of 2



                1           Accordingly,
                2           IT IS SO ORDERED.
                3           DATED April 17, 2020.
                4                                        __________________________________________
                                                         UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                        -2-
